

115 HR 4643 IH: Safe Air Transport of Hazardous Materials Act of 2017
U.S. House of Representatives
2017-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4643IN THE HOUSE OF REPRESENTATIVESDecember 14, 2017Mr. DeFazio introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, with respect to the duties of the Administrator of the
			 Federal Aviation Administration, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safe Air Transport of Hazardous Materials Act of 2017. 2.Duties and powers of AdministratorSection 106(g)(1)(A) of title 49, United States Code, is amended by striking aviation safety (except those related to transportation, packaging, marking, or description of hazardous material) and inserting aviation safety (including those related to transportation, packaging, marking, or description of hazardous material).
 3.Participation in international forumsSection 5120(a) of title 49, United States Code, is amended by adding at the end the following: The Administrator of the Federal Aviation Administration (or the designee of the Administrator) shall serve as the primary official representative of the United States on the Dangerous Goods Panel of the International Civil Aviation Organization..
 4.Air transportation of lithium cells and batteriesSection 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note), and the item relating to that section in the table of contents in section 1(b) of that Act, are repealed.
		